DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 28 May 2021 has been entered.  Claims 1-20 remain pending in the application.  Applicant's amendments to the Claims have overcome each and every objection and prior art rejection previously set forth in the Non-Final Office Action dated 27 April 2021.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Max Kaganov on 14 June 2021.
The application has been amended as follows: 
Claim 5, line 2:  replace “the respective battery cells” with --every battery cell of the high-voltage battery--.  
Claim 6, line 3:  replace “specified” with --predetermined--.  
Claim 7, line 2:  replace “in the range of” with --not greater than--.
Claim 14, line 3:  replace “specified” with --predetermined--.  
Claim 15, line 2:  replace “in the range of” with --not greater than--.
Claim 16, line 2:  replace “in the range of” with --not greater than--.
Claim 17, line 2:  replace “in the range of” with --not greater than--.
Claim 18, line 2:  replace “in the range of” with --not greater than--.
Claim 19, line 2:  replace “in the range of” with --not greater than--.
Reasons for Allowance
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose an extinguishing system for a high-voltage battery of a motor vehicle wherein information is dispensed about the degree in which the condition of the high-voltage battery is critical and a prompt is given based on the information, regarding the vehicle’s drivability, in combination with the other recited elements of claim 1.  Additionally, the Examiner’s amendment included herein overcomes each of the remaining 112(b) rejections of the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752